Citation Nr: 1207029	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-32 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to September 1989; October 2001 to October 2002; and, March 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file. 


FINDINGS OF FACT

1.   At the December 2011 Travel Board hearing prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to an increased rating for PTSD.

2.  The Veteran was exposed to acoustic trauma as a radioman during his first period of service; and, as a military policeman (MP) during his subsequent periods of service. 

3.  The Veteran and his wife credibly testified that he had tinnitus in service and continued to experience it after service to the present.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c) (2011). 

During the December 2011 Travel Board hearing, prior to promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to an increased rating for PTSD. The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to this issue. Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


The Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.
Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).




Analysis

At the December 2011 Travel Board hearing, the Veteran testified that he served as a supply officer and radioman during his first period of service.  He was exposed to traumatic noise during this period including from duties involving maintenance and deck operations.  During his army service he was a police investigator.  He participated in several combat missions in Iraq.  He testified that he experienced ringing in his ears while in Iraq in 2003 or the beginning of 2004.  He testified that he reported the ringing in his ears prior to and upon separation from service.  He said that he told a medic who said that,"all of us were going to have ringing in our ears because there ---stuff was blowing up all the time, but we was in the field.  So I don't know if it was documented or not."  He also testified that he was treated in service for an inner/outer ear infection.  He told the medics that his ear was ringing.  "They thought it was something else, too."

Service department records indicate that the Veteran's military occupational specialty during service was that of a cook and a radioman during his first period of service in the navy; and, as an MP during his subsequent periods of active service in the army.  In this instance, the Board accepts the Veteran's account that he sustained acoustic trauma in service.

The Board finds the Veteran's testimony credible that he experienced tinnitus in service and since service.  This testimony is support by his wife's testimony at the Board hearing in December 2011.  This credible evidence of continuity of symptomatology is sufficient to warrant service connection despite the negative VA nexus opinion from May 2008.  The VA examiner in May 2008 stated that the nature of the Veteran's tinnitus was at least somewhat inconsistent with noise-induced tinnitus and there was no hearing loss, which also usually accompanies tinnitus caused by noise exposure.  The examiner stated that it would be speculative to determine any etiology of the Veteran's current tinnitus.  It may be that the Veteran's tinnitus was not caused by noise exposure, but it is clear from the record that it began in service and continues to the present.  In light of the credible testimony, the criteria for service connection for tinnitus are met, even if no specific etiology can be provided, since the tinnitus first appeared in service and has continued to now.

The Board finds that the weight of the lay and medical evidence is in favor of a finding of continuity of symptoms since service separation.  The Veteran is certainly competent to testify as to symptoms such as tinnitus, which are non-medical in nature.

Based on a thorough review of all lay and medical evidence, the Board finds the evidence shows that the Veteran's current subjective tinnitus began during service, and has continued to the present.

ORDER

The claim for entitlement to a rating in excess of 30 percent for PTSD is dismissed. 

Entitlement to service connection for bilateral tinnitus is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


